Citation Nr: 0430044	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  02-11 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel













INTRODUCTION

The veteran served on active duty from March to November 
1944, and October 1945 to July 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran filed a notice of disagreement, and the 
RO re-addressed the matter under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), in June 2002.  The 
veteran thereafter filed a VA Form 9 in August 2002, which 
the RO acknowledged placed the claim in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the VCAA, evidentiary development is necessary.

The veteran contends the historical narratives of the units 
in which he served while in Germany supports his claim for 
PTSD.

The veteran's service medical records indicate the National 
Personnel Records Center (NPRC) considered his a records 
reconstruction case.  In-service treatment records for 
various ailments indicate the veteran was of "Company D, 
150th. Bn., 91st I.T.R." in May 1944, Company K, 3rd Bn., 16th 
Infantry Regiment in February 1947, and in April 1947 of 
"319mReplCo."   

An Enlisted Record for the veteran's service from March to 
November 1944 noted his military occupation was a rifle 
sharpshooter as of May 1944, and specialty was parachutist 
via attendance at Parachute School in Fort Benning, Georgia, 
from which he graduated in September 1944.  

A Separation Qualification Record for the veteran's period of 
service from October 1945 to July 1947 gave a summary of 
military occupation that he "served in Germany with Co. K 16 
Inf. as a rifleman.  Cleaned, loaded, aimed, and field rifle.  
Drilled and marched in military formations with rifle.  
Carrief [sic] rifle while walking post on guard to protect 
post from acts of theft or sabotage."  The Enlisted Record 
for this period of service noted the veteran had one year and 
four months of foreign service, and he was awarded the Army 
of Occupation Medal with Germany clasp, and a World War II 
Victory Medal.  A response from the NPRC also cited award of 
a Honorable Service Lapel Button WWII, and a Sharpshooter 
Badge with Rifle Bar.  

After the veteran filed a November 1998 service connection 
claim for PTSD, the RO sent a records request for "PTSD, 
furnish pages from personnel file showing unit of assignment, 
dates of assignment, participation in combat operations, 
wounds in action, awards and decorations, and official travel 
outside the US."  A second request noted, "Veteran assigned 
to co k, 3rd bn, 16th inf reg in Germany.  Please check for 
any combat awards."  The veteran submitted a stressor 
statement, and indicated at the time of various incidences he 
was in "Company G, Inf. 309th, Div. 18th."  The veteran 
stated he was an eyewitness to killing of German troops and 
civilians in December 1945.  He did not know any names of 
those killed.  In January 1946, the veteran saw many "dead 
and starving people," while traveling from Germany to 
Poland.  In January-February 1946, while stationed in 
"Wannessee, Germany," he witnessed a US Army soldier die as 
a result of falling off of a train, and stated "he with two 
others were ordered to go along the tracks and pick up what 
was left of this American soldier."  In another statement, 
the veteran clarified the trip into Poland was to escort 
concentration camp survivors to Warsaw, and soldier's death 
from falling off the train occurred on route to Poland.  

A December 1999 records response noted the record was fire 
related, and there were no SMR's or SGO's.  Moreover, "if 
you can supply the necessary information use hard copy 3101 
giving approximate month and year of any injuries.  Currently 
there is no file on this veteran.  If he can give any copies 
of separation documents, it would help."  A May 2000 
deferred rating decision noted the veteran submitted a map of 
where he saw a Russian killing another Russian in Germany, 
and that the veteran stated he was taken prisoner for three 
days by Germans, and then released by the Russians.  

An August 2002 submission from the veteran's attorney (who 
has since withdrawn representation), explained that in terms 
of the veteran's service in the European Theater from 
December 1945 to April 1947, he was first assigned to Company 
G, 309th Infantry, then Company K, 16th Infantry Regiment.  
Upon returning to the United States, the veteran was assigned 
to Company B, 3rd Infantry Division.  

The claims file also contains a record request submitted June 
2004 for the veteran's entire personnel record, along with a 
request for record of radiation exposure, which was a 
deferred issue in a September 2004 rating decision.  It does 
not appear a response has been issued.  

Because at least one incident alleged by the veteran is 
within an acceptable timeframe for research, that is the US 
soldier (presumably from the veteran's unit) falling off of 
the train to his death in January-February 1946, additional 
investigation is necessary.  See Falk v. West, 12 Vet. 
App. 402 (1999).  Particularly, the US Armed Services Center 
for Unit Records Research (USASCUR) has the capacity to 
assess operational reports, unit and organizational 
histories, morning reports, and casualty records for the 
Army.  

Additionally, there is indication in the record the veteran 
is receiving Social Security Administration (SSA) benefits, 
which may or may not be relevant to the PTSD claim.  

Finally, the record contains a February 2001 power of 
attorney for The American Legion, and it does not appear the 
organization has acted on behalf of the veteran.  The issue 
of representation should be clarified.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
ensure compliance with all VCAA notice 
and assistance requirements.

2.  The RO should clarify whether The 
American Legion represents the veteran, 
and if he desires other service 
organization representation.

3.  The RO should obtain any relevant SSA 
records.  The RO should follow-up on any 
outstanding request for the veteran's 
personnel records in relation to PTSD as 
noted above.  The RO should send the 
appropriate information to USASCUR 
describing alleged stressor events, 
including the various designations of 
unit assignment ("Company G, 309th 
Infantry and Company K, 16th Infantry 
Regiment") for the veteran's second 
period of service from October 1945 to 
July 1947.  If these efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

4.  After conducting any additional 
indicated development, the RO should 
readjudicate the veteran's service 
connection claim for PTSD.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable period 
of time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




